371 F.2d 830
TUG DEVON, INC., as owner of the TUG DEVON, Libellant-Appellant,v.TANKER CRAIG REINAUER, R. T. C. No. 6 Corp., Claimant-Respondent-Appellee.
No. 314.
Docket 29834.
United States Court of Appeals Second Circuit.
Argued January 20, 1967.
Decided February 10, 1967.

Appeal from a final decree of the United States District Court for the Southern District of New York, in admiralty, Charles M. Metzner, Judge.
Tug Devon, Inc., as owner of the Tug Devon, appeals from a final decree dismissing its libel against R.T.C. No. 6 Corp. and the Tanker Craig Reinauer. Findings of Fact and Conclusions of Law below not reported.
John H. Hanrahan, New York City (Foley & Martin, New York City, on the brief), for libellant-appellant.
James M. Leonard, New York City (McHugh & Leonard, New York City, on the brief), for claimant-respondent-appellee.
Before MEDINA, ANDERSON and FEINBERG, Circuit Judges.
PER CURIAM:


1
The tug Devon was solely to blame for the collision with the tanker Craig Reinauer in Hell Gate on August 30, 1960. We affirm on Judge Metzner's Findings of Fact and Conclusions of Law below. We find no merit in the few contentions, such as the lack of a lookout on the bow of the Craig Reinauer, not specifically covered in the Findings.


2
Affirmed.